Case 2:20-cv-01038-VEB Document 25 Filed 11/19/20 Page 1 of 1 Page ID #:980



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     LESLIE LILLIAN (DAHAB)-LISKA, )            Case No.: 2:20-cv-01038-VEB
11                                    )
               Plaintiff,             )         ORDER AWARDING EQUAL
12                                    )         ACCESS TO JUSTICE ACT
          vs.                         )         ATTORNEYS’ FEES AND
13                                    )         EXPENSES PURSUANT TO 28
     ANDREW SAUL,                     )         U.S.C. § 2412(d) AND COSTS
14   Commissioner of Social Security, )         PURSUANT TO 28 U.S.C. § 1920
                                      )
15             Defendant              )
                                      )
16                                    )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that attorneys’ fees and expenses in the amount of
20
     $3,950.00 as authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C.
21
     § 1920, be awarded subject to the terms of the Stipulation.
22
     DATED:      November 19, 2020
23
                                           /s/Victor E. Bianchini
24                                         VICTOR E. BIANCHINI
                                           UNITED STATES MAGISTRATE JUDGE
25
26
